TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 28, 2020



                                      NO. 03-19-00497-CR


                                Jay Harrison Leeper, Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Appellant has filed

a motion to dismiss the appeal. Therefore, the Court grants the motion, allows appellant to

withdraw his notice of appeal, and dismisses the appeal. Appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.